Citation Nr: 1635092	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include depression and a depressive disorder not otherwise specified, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) for the May 2011 rating decision in June 2011 and for the October 2011 rating decision in November 2011.  A statement of the case (SOC) was provided for both decisions in April 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2012.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran has claimed as well as been diagnosed with different psychiatric diagnoses, to include depression and a depressive disorder not otherwise specified, which he has both attributed to the same etiology, the issue with regard to entitlement to an acquired psychiatric disorder on the title page has been recharacterized to include consideration of these additional disorders, as listed above.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO denied service connection depression.  The Veteran was notified of the decision on January 2009, and did not submit any additional evidence or an intention to appeal with in one year.  The December 2008 rating decision became final in January 2010, and constitutes the last final disallowance of the claim for service connection for depression.
 
2.  The evidence added to the record since the final December 2008 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a depressive disorder.

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed psychiatric disorder, variously diagnosed to include a major depressive disorder not otherwise specified, is etiologically related to service.


CONCLUSIONS OF LAW


1.  The December 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a depressive disorder is final.  38 U.S.C.A. § 7105(c)  (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, variously diagnosed to include a major depressive disorder not otherwise specified, are met. 38 U.S.C.A. § § 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as psychosis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran currently contends that he suffers from depression that is due to his experiences serving in the military.  In particular, the Veteran has claimed that his depression stems from anxiety over his service connected back disability.  Additionally, the Veteran has recounted instances of witnessing fellow servicemembers' deaths while serving.

A review of the Veteran's service treatment records was absent for any discussion of complaints or diagnoses of any psychiatric disabilities during military service.  The Veteran's service exit examination showed no diagnosed psychiatric disabilities.

The Veteran's outpatient treatment records reflect that he has been treated on various occasions post-service for complaints of depression.  There was no formal finding of any etiology to military service or his service-connected back disability in these records.

The Veteran was provided with a VA examination in July 2011.  The examiner stated that determining a diagnosis for the Veteran is a challenge, not for a lack of symptoms, but rather for the several different pathways that have presented, and those that were presented on the examination.  The Veteran described panic disorder with agoraphobia, but the onset was vague, but does appear to have evolved further
after the loss of his job after active military service.  The Veteran indicated that he "felt nervous in crowds as of January 2007" in DD 2808 of September 17, 2007.  Testing for posttraumatic stress disorder (PTSD) strongly suggested the presence of this, however the psychiatric evaluation of October 24, 2007 indicated that the Veteran denied exposure to a history of traumatic exposures, but rather that his "complaints of irritability and intolerance "of people's stupidity" and narcissistic personality traits since his return from his tour in Iraq" were more prevalent.  This is also recorded in his Med Board that his mood disorder symptoms were "Medically acceptable".  This documentation found in service treatment records
made the examiner hesitant to assign a diagnosis of PTSD or panic disorder with agoraphobia, as such symptoms are highly subjective with evidence based solely upon self-assessment reports for the testing as well as the verbal statements alone as to panic disorder symptoms.  A diagnosis of major depression with atypical features was also considered, but also withheld for the above reasons.  Additional clarity might be provided by an evaluation using psychological testing that contains measures of validity that are internal to the instrument(s) chosen by the
psychologist.  The examiner finds that the Veteran currently has a mood disorder not otherwise specified secondary to the loss of a job that is reported to be from a back injury.  The examiner stated that this is not a result of your military service.

The Veteran was provided with an additional VA examination in October 2011.  During this examination, the examiner found no current Axis I diagnosis.  The examiner stated that there are many inconsistencies in the Veteran's report.  In 2009 the Veteran had negative screens for depression and PTSD.  In 2010 he had a negative screen for depression but was positive for PTSD.  In 2011 he was
diagnosed with PTSD and panic disorder with agoraphobia.  At this examination he  reported that he had not had a drink this year but reported on September 6, 2011 that he had recently had 2 beers.  He reported that he was agoraphobic, but that he drives his daughter to school daily.  He also reported road rage and being irritable in a store which is not consistent with a diagnosis of agoraphobia.  The Veteran reported that he was afraid to leave the house, but obviously he was able to.  The Veteran reported that he cannot sleep at night, but reported that he does not take medication when he drives because it makes him drowsy.  The examiner stated that the Veteran was endorsing a conglomeration of symptoms that do not add up to a discrete diagnosis.  This was alluded to by the previous examiner during the examination dated July 22, 2011; he was unable to make a diagnosis based on all
evidence presented.  Because of this and because of the inconsistencies in the Veteran's report and presentation, no Axis I diagnosis was given during this examination.  The Veteran appeared neither anxious nor depressed in spite of symptoms endorsed.  The Veteran's affect was appropriate, he appeared alert,
and did not appear irritable, even after waiting an hour to be seen.  The Veteran did not appear lethargic, was neatly groomed and speech was normal.  The examiner stated that it does appear the narcissistic traits, mentioned both in military reports and in the previous VA examination, are present, however a diagnosis of a personality disorder is not made at this time due to incomplete evidence.  The Veteran did have symptoms prior to the military in that was were expelled and then quit school.  The Veteran also moved out of the family home at age 17.  The examiner stated that it appears that the Veteran has always had problems getting along with others.

The Veteran was provided with an additional VA examination in November 2012.  Upon a review of the claims file, objective testing, and subjective interview, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the Veteran was diagnosed with narcissistic personality disorder, a depressive disorder not otherwise specified, and pain disorder associated with psychological factors and a general medical condition.  It was noted that the latter two diagnoses were associated with the Veteran's personality disorder as well as with his military experiences.

The Veteran was provided with an addendum opinion to the November 2012 VA examination in December 2012.  The examiner confirmed her prior diagnoses in the November 2012 VA examination and indicated that the conditions were due to a combination of military events such as the deaths of friends and other nonmilitary events such as marital problems, unemployment, and chronic pain.  The examiner also stated that the personality disorder also contributes to the depressive symptoms.  The examiner opined that at least 50 percent of the Veteran's impairment is due to the personality disorder.  However, it appears that the remaining 50 percent is due to other factors which include the Veteran's military experiences.

Analysis

New and Material

The Veteran initially filed a claim for service connection for depression in November 2008.  The evidence at the time of the adjudication of the Veteran's claim in a December 2008 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any psychiatric disabilities; and current treatment records showing no currently diagnosed psychiatric disabilities as well. The December 2008 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on January 7, 2009.  He had until January 7, 2010 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2011, over one year and a half after the deadline. Therefore, the December 2008 rating decision became final. 

Although, the Veteran's claim was reopened by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the December 2008 rating decision was finalized, the Veteran has submitted additional treatment records, to include various diagnoses of psychiatric disabilities and VA examinations, which included a diagnosis of a depressive disorder not otherwise specified which was found to be partially related to the Veteran's military service.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability as well as the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include depression and a depressive disorder not otherwise specified is reopened.

Merits

Turning to a consideration of this issue on the merits, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include a depressive disorder not otherwise specified is warranted.  First, resolving all reasonable doubt in the Veteran's favor, there is a current disability because VA outpatient treatment records and, more particularly, the November 2012 and December 2012 VA examination and opinions show that the Veteran is currently diagnosed with a depressive disorder not otherwise specified.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service injury because the Veteran's lay statements indicate that he experienced the loss of fellow servicemembers that he witnessed during his time in service.  Id.  As such, the issue turns upon a finding of nexus between the two.  Id.  

There is conflicting medical opinion evidence of record as to whether the Veteran's depressive disorder not otherwise specified is proximately due to, or the result of, the Veteran's in-service experiences.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30   (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the 2011 VA examiners found that the Veteran did have symptoms consistent with possible psychiatric diagnoses, but could not give an actual diagnosis because there was no consistency in the testing provided or the Veteran's symptom manifestations.  Despite the failure to diagnose the Veteran, the examiners opined that the was not any indication of a relationship between the Veteran's symptoms and his military service or his service-connected disabilities.

However, the Veteran's  2012 VA examiner found that, while the Veteran did not meet the criteria for PTSD, he did meet the criteria for several psychiatric disabilities, among which was a depressive disorder not otherwise specified.  Based upon this diagnosis, objective testing, subjective interview, and review of the claims file, the examiner was able to determine that this diagnosis was at least partially caused by the Veteran's military experiences.  Therefore, the examiner provided an essentially favorable nexus opinion supported by the evidence of record and established medical knowledge.

The Board notes that all of these opinions are provided by competent medical professionals.  Additionally, all opinions are based upon an objective medical assessment of the Veteran's medical history, lay statements regarding in-service stressors, and current symptoms.  However, most importantly, it is noted that the 2011 VA examiners never explicitly provided any discussion of why they did not see a relationship between the Veteran's acquired psychiatric disability and in-service stressors, as they were not even able to determine a diagnosis, although the 2012 VA examiner appears to have based her opinion on the pertinent facts and available supported diagnosis.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a depressive disorder is reopened; to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include a major depressive disorder not otherwise specified, is granted.


REMAND


Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran is claiming entitlement to TDIU for a period from January 2010, which takes into account the Veteran's initial January 2011 claim and the one year lookback period, to present.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the Veteran is shown to be service-connected for lumbar degenerative disc disease with a herniated nucleus pulposus at L3-L4, L4-L5, and L5-S1 rated at 20 percent prior to January 19, 2011 and 40 percent thereafter; sciatic neuralgia of the left lower extremity rated at 10 percent from June 29, 2010 and 20 percent from August 1, 2012; and radiculopathy of the right lower extremity rated at 10 percent from January 19, 2011.  These disabilities result in combined ratings of 20 percent prior to June 29, 2010; 30 percent from June 29, 2010; 50 percent from January 19, 2011; and 60 percent from August 1, 2012.  It is noted for the purposes of consideration of a TDIU, the Veteran's service-connected conditions are all from a common etiology.  Thus, the Veteran first meets the schedular requirements for a TDIU on August 1, 2012.  

Although the RO appears to have considered the Veteran's claim based on schedular consideration for the period from August 1, 2012, when such was met, there does not appear to be such consideration of an extraschedular entitlement to TDIU for the period prior.  In this regard, the Board notes that it is improper for it to consider such extraschedular entitlement in the first instance without first allowing consideration by the agency of original jurisdiction of whether to forward the Veteran's claim for such consideration by the VA Director of Compensation Service.

Furthermore, in light of the Board's current grant of service-connection for a depressive disorder not otherwise specified, the Board finds that promulgation of such grant must be afforded first as the claim being remanded herein is inextricably intertwined with the promulgation and assignment of a rating for such disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The assignment of an evaluation for the Veteran's depressive disorder not otherwise specified must be promulgated before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may give rise or negate the need or availability for TDIU.  Upon completion of the development reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the RO should readjudicate the Veteran's claim of entitlement to a TDIU, in light of his recently service-connected psychiatric disorder, variously diagnosed to include a major depressive disorder not otherwise specified, including (if deemed warranted) whether the requirements for referral to the Director of Compensation Service for extra-schedular consideration have been invoked.  The RO may conduct any additional development it may see fit in this regard, to include the provision of additional comprehensive VA examinations if warranted.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


